Order entered July 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00175-CV

                             BERNARD PATRUSKY, Appellant

                                               V.

          KENNETH BLOOMBERG AND MARILYN BLOOMBERG, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-14821

                                           ORDER
       We GRANT appellant’s June 27, 2014 second unopposed motion for extension of time

to file brief and ORDER the brief be filed no later than August 4, 2014. Appellant is cautioned

that no further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE